DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9, 12 and 28 are objected to because of the following informalities:
(claim 9, lines 1-2) “at least one of the group consisting” should be changed to “at least one of a group consisting”.
(claim 12, line 8) “at least one of the group consisting” should be changed to “at least one of a group consisting”.
(claim 28, lines 1-2) “at least one of the group consisting” should be changed to “at least one of a group consisting”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12, 15, 16, 22-28, 31, 33 and 34 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by von Gynz-Rekowski (US 2019/0153797).
As concerns claim 12, von Gynz-Rekowski shows a fluid pulse generator (10) for use with a subterranean well, the fluid pulse generator comprising: a fluid motor including a rotor (16) configured to rotate in response to fluid flow through the fluid motor; a variable flow restrictor (12) positioned upstream of the fluid motor, the variable flow restrictor including a restrictor member (20) rotatable by the rotor relative to a ported member (22) to thereby variably restrict the fluid flow (Fig. 1A-3; paragraph 0013, 0014 & 0019); and at least one of a group consisting of a flex joint (14) and a constant velocity joint connected between the restrictor member and the rotor (Fig. 1A; paragraph 0016).
As concerns claim 15, von Gynz-Rekowski shows in which the fluid flow biases the restrictor member against the ported member (Fig. 1A; paragraph 0013).
As concerns claim 16, von Gynz-Rekowski shows in which a bearing stress between surfaces of the restrictor member and the ported member increases in response to the fluid flow (Fig. 1A; paragraph 0013).
As concerns claim 22, von Gynz-Rekowski shows in which the restrictor member blocks a port formed through the ported member less than fifty percent of a cycle of rotation of the restrictor member (Fig. 2 & 3; paragraph 0014).
As concerns claim 23, von Gynz-Rekowski shows in which the fluid flow is continually permitted through the variable flow restrictor (Fig. 2 & 3; paragraph 0014).
As concerns claim 24, von Gynz-Rekowski shows a fluid pulse generator (10) for use with a subterranean well, the fluid pulse generator comprising: a fluid motor including a rotor (16) configured to rotate in response to fluid flow through the fluid motor; and a variable flow restrictor (12) positioned upstream of the fluid motor, the variable flow restrictor including a valve (20) and a fluidic restrictor element (22), and the valve being operable in response to rotation of the rotor (Fig. 1A-3; paragraph 0013, 0014 & 0019), in which the fluidic restrictor element is configured to generate fluid pulses in response to the fluid flow through a first flow path (28, 34), and the valve is configured to control the fluid flow through a second flow path (24, 26, 30, 32) connected in parallel with the first flow path (Fig. 1A-3; paragraph 0014).
As concerns claim 25, von Gynz-Rekowski shows in which the first and second fluid paths are connected upstream of the fluid motor (Fig. 1A & 1B).
As concerns claim 26, von Gynz-Rekowski shows in which the rotor is connected to a rotary valve element (20) of the valve (Fig. 1A; paragraph 0013).
As concerns claim 27, von Gynz-Rekowski shows in which the rotor rotates the rotary valve element relative to a ported bearing assembly (22) in response to the fluid flow (Fig. 1A; paragraph 0013).
As concerns claim 28, von Gynz-Rekowski shows in which at least one of a group consisting of a flex joint (14) and a constant velocity joint is connected between the rotor and the rotary valve element (Fig. 1A; paragraph 0016).
As concerns claim 31, von Gynz-Rekowski shows in which the second flow path (24, 26, 30, 32) extends through the fluidic restrictor element (Fig. 1A-3; paragraph 0014).
As concerns claim 33, von Gynz-Rekowski shows in which the fluid flow through the second flow path (24, 26, 30, 32) prevents generation of the fluid pulses by the fluidic restrictor element (Fig. 1A-3; paragraph 0014 & 0019).
As concerns claim 34, von Gynz-Rekowski shows in which a third flow path (24, 26, 30, 32) is connected in parallel with the first (28, 34) and second flow paths (24, 26, 30, 32), and the fluid flow through the third flow path prevents generation of the fluid pulses by the fluidic restrictor element (Fig. 1A-3; paragraph 0014).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 35 are rejected under 35 U.S.C. 103 as being unpatentable over von Gynz-Rekowski alone.
As concerns claim 35, von Gynz-Rekowski discloses the claimed invention except for in which a seat is formed in the third flow path, and the seat is blockable by a plug to prevent the fluid flow through the third flow path.  The examiner takes official notice that it is old and well known in the art to use a seat in a flow path to selectively block by a plug to prevent fluid flow through the flow path.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed a seat in the third flow path for the expected benefit of selectively blocking the third flow path with an unsupported or free-falling element in order to selectively prevent fluid flow through the third flow path, which would reduce the fluid flow through the variable flow restrictor as needed.  Thus, one of ordinary skill in the art would have recognized that forming a seat in the third flow path would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify von Gynz-Rekowski to obtain the invention as specified in the claim.

Claims 1-5, 7-11, 13, 14, 18-21, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over von Gynz-Rekowski and further in view of Bunney et al. (US 2011/0073374).
As concerns claim 1, von Gynz-Rekowski shows a fluid pulse generator (10) for use with a subterranean well, the fluid pulse generator comprising: a fluid motor including a rotor (16) configured to rotate in response to fluid flow through the fluid motor; a variable flow restrictor (12) positioned upstream of the fluid motor, the variable flow restrictor including a restrictor member (20) rotatable by the rotor relative to a ported member (22) to thereby variably restrict the fluid flow (Fig. 1A-3; paragraph 0013, 0014 & 0019).  von Gynz-Rekowski discloses the claimed invention except for the restrictor member being longitudinally displaceable relative to the rotor.  Bunney teaches a restrictor member (50) being longitudinally displaceable (paragraph 0060; the ends of the shaft and the sockets have a suitable mating cross section which can be splined, which allows for the capability of longitudinal displacement of the restrictor member relative to the rotor) relative to a rotor (20).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify von Gynz-Rekowski, as taught by Bunney, to include a splined connection for the expected benefit of allowing longitudinal adjustability between the restrictor member and the rotor, while also transmitting rotation and torque from the rotor to the restrictor member.  Thus, one of ordinary skill in the art would have recognized that using a splined connection in the fluid pulse generator would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the fluid pulse generator design.
As concerns claim 2, the combination teaches in which a variable length connection transmits rotation and torque from the rotor to the restrictor member (Bunney: paragraph 0060).
As concerns claim 3, the combination teaches in which the variable length connection comprises a splined connection (Bunney: paragraph 0060).
As concerns claim 4, von Gynz-Rekowski shows in which the fluid flow biases the restrictor member against the ported member (Fig. 1A; paragraph 0013).
As concerns claim 5, von Gynz-Rekowski shows in which a bearing stress between surfaces of the restrictor member and the ported member increases in response to the fluid flow (Fig. 1A; paragraph 0013).
As concerns claim 7, von Gynz-Rekowski shows in which a flow area for the fluid flow through the variable flow restrictor is more than fifty percent open in a majority of each cycle of rotation of the restrictor member (Fig. 2 & 3; paragraph 0014).
As concerns claim 8, von Gynz-Rekowski shows in which a flow area for the fluid flow through the variable flow restrictor is less than fifty percent open in a minority of each cycle of rotation of the restrictor member (Fig. 2 & 3; paragraph 0014).
As concerns claim 9, von Gynz-Rekowski shows in which at least one of a group consisting of a flex joint (14) and a constant velocity joint is connected between the restrictor member and the rotor (Fig. 1A; paragraph 0016).
As concerns claim 10, von Gynz-Rekowski shows in which the restrictor member rotates and revolves about a central longitudinal axis of the fluid motor (Fig. 1A; paragraph 0016).
As concerns claim 11, von Gynz-Rekowski shows in which a bearing section (46, 48) is connected to the rotor (Fig. 4A-4C; paragraph 0016).  von Gynz-Rekowski discloses the claimed invention except for wherein the bearing section is connected to the rotor on a side of the rotor opposite the variable flow restrictor.  It has been held that rearranging parts of an invention involves only routine skill in the art.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a bearing section on a side of the rotor opposite the variable flow restrictor for the expected benefit of reducing friction between the rotating components and the housing during operation.  Thus, one of ordinary skill in the art would have recognized that using a bearing section on a side of the rotor opposite the variable flow restrictor would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify von Gynz-Rekowski to obtain the invention as specified in the claim.
As concerns claim 13, von Gynz-Rekowski discloses the claimed invention except for in which a splined connection is connected between the restrictor member and the at least one of the group consisting of the flex joint and the constant velocity joint.  Bunney teaches in which a splined connection (paragraph 0060; the ends of the shaft and the sockets have a suitable mating cross section which can be splined, which allows for the capability of longitudinal displacement of the restrictor member relative to the rotor) is connected between a restrictor member (50) and at least one of a group consisting of a flex joint (72) and a constant velocity joint.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify von Gynz-Rekowski, as taught by Bunney, to include a splined connection for the expected benefit of allowing longitudinal adjustability between the restrictor member and the flex joint, while also transmitting rotation and torque from the rotor to the restrictor member.  Thus, one of ordinary skill in the art would have recognized that using a splined connection in the fluid pulse generator would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the fluid pulse generator design.
As concerns claim 14, the combination teaches in which a variable length connection transmits rotation and torque from the rotor to the restrictor member (Bunney: paragraph 0060).
As concerns claim 18, the combination teaches in which the ported member (Bunney: 48) outwardly surrounds the restrictor member (Bunney: 50).
As concerns claim 19, the combination teaches in which the restrictor member (Bunney: 50) is circumferentially rotatable about the ported member (Bunney: 48).
As concerns claim 20, the combination teaches in which the restrictor member periodically blocks the flow radially through the ported member (Bunney: Fig. 3 & 4).
As concerns claim 21, the combination teaches in which the restrictor member (Bunney: 50) is longitudinally displaceable within the ported member (Bunney: 48).
As concerns claim 29, von Gynz-Rekowski discloses the claimed invention except for in which a splined connection is connected between the rotary valve element and the at least one of the group consisting of the flex joint and the constant velocity joint.  Bunney teaches in which a splined connection (paragraph 0060; the ends of the shaft and the sockets have a suitable mating cross section which can be splined, which allows for the capability of longitudinal displacement of the rotary valve element relative to the rotor) is connected between a rotary valve element (50) and at least one of a group consisting of a flex joint (72) and a constant velocity joint.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify von Gynz-Rekowski, as taught by Bunney, to include a splined connection for the expected benefit of allowing longitudinal adjustability between the rotary valve element and the flex joint, while also transmitting rotation and torque from the rotor to the rotary valve element.  Thus, one of ordinary skill in the art would have recognized that using a splined connection in the fluid pulse generator would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the fluid pulse generator design.
As concerns claim 30, the combination teaches in which a variable length connection transmits rotation and torque from the rotor to the rotary valve element (Bunney: paragraph 0060).

Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over von Gynz-Rekowski as applied to claim 12 above, and further in view of Lorenson et al. (WO 2018/006178).
As concerns claim 17, von Gynz-Rekowski discloses the claimed invention except for in which the surfaces of the restrictor member and the ported member are frusta-conical shaped.  Lorenson teaches in which surfaces of a restrictor member (630) and a ported member (650) are frusta-conical shaped (Fig. 16A; paragraph 0059 & 0061).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify von Gynz-Rekowski, as taught by Lorenson, to include frusta-conical shaped surfaces on the restrictor member and the ported member for the expected benefit of helping to align the restrictor member and the ported member, while also reducing leakage between the restrictor member and the ported member due to transverse motion.  Furthermore, it has been held that a change in the shape of a prior art device is a design consideration within the skill of the art.  Thus, one of ordinary skill in the art would have recognized that using frusta-conical shaped surfaces restrictor member and the ported member in the fluid pulse generator would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the fluid pulse generator design.

Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over von Gynz-Rekowski and Bunney et al. as applied to claim 1 above, and further in view of Lorenson et al.
As concerns claim 6, the combination of von Gynz-Rekowski and Bunney discloses the claimed invention except for in which the surfaces of the restrictor member and the ported member are frusta-conical shaped.  Lorenson teaches in which surfaces of a restrictor member (630) and a ported member (650) are frusta-conical shaped (Fig. 16A; paragraph 0059 & 0061).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify von Gynz-Rekowski and Bunney, as taught by Lorenson, to include frusta-conical shaped surfaces on the restrictor member and the ported member for the expected benefit of helping to align the restrictor member and the ported member, while also reducing leakage between the restrictor member and the ported member due to transverse motion.  Furthermore, it has been held that a change in the shape of a prior art device is a design consideration within the skill of the art.  Thus, one of ordinary skill in the art would have recognized that using frusta-conical shaped surfaces restrictor member and the ported member in the fluid pulse generator would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the fluid pulse generator design.
Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679